Citation Nr: 0822135	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder and obsessive-compulsive disorder, with 
depression and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2001 to April 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Board remanded the claim of entitlement to 
an initial rating in excess of 30 percent for bipolar 
disorder and obsessive-compulsive disorder with depression 
and anxiety for further development.  This development 
included scheduling the veteran for a comprehensive VA 
psychiatric examination.  The examiner was also asked to 
assign a Global Assessment of Functioning (GAF) score as well 
as discuss any employment impairment secondary to the 
veteran's disorder. 

The February 2008 supplemental statement of the case 
indicated that the veteran was scheduled for a VA examination 
on August 17, 2008, to which he supposedly failed to report.  
However, review of the record before the Board shows no 
indication that the veteran was ever scheduled for such an 
examination.  Letters from the AMC dated July and August 2007 
only ask the veteran for information regarding his 2007 
Physical Evaluation Board (PEB) records.  That letter, 
addressed to a location in South Carolina was returned.  It 
is not clear that the letter was recent to the current 
address in New York.  There is no mention of any examination.  
Further, there is no record on file that an examination was 
ever scheduled at any VA medical center.  

Additionally, even if the veteran had been scheduled for a VA 
examination, it is not clear that he would have received 
notice of that examination.  The Board notes that it appears 
that the veteran now resides in New York.  He should be 
provided with notice as to the assistance needed in obtaining 
the reported 52 pages of notes from Dr. S., reportedly a 
physician who was evaluating the veteran.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
May 2007 Board remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran's 
accredited service representative and 
endeavor to obtain the veteran's most 
current mailing address, if other than 
the current one in New York.  
Additionally, the RO should attempt to 
contact the veteran at any current 
address and inform him of the 
assistance needed in obtaining and 
identifying Dr. S.'s records.

2.	Thereafter, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination.  All indicated 
tests should be accomplished and all 
findings reported in detail.  The 
claims folder should be made available 
to the examiner prior to the 
examination.  After the examination the 
psychiatrist should assign a GAF score 
as part of the examination.  There 
should also be discussion of employment 
impairment secondary to the disorder. 

3.	After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




